Exhibit 10.23

Execution Version

 

 

 

FIFTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

 

 

dated as of December 4, 2019

 

 

 

between

 

 

 

STAR GROUP, L.P.,

 

 

 

PETROLEUM HEAT AND POWER CO., INC.,

 

 

 

and certain of their Subsidiaries,
as Grantors,

 

 

 

and

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

ARTICLE I



--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE I DEFINITIONS

1

 

 

1.1.

Terms Defined in Credit Agreement1

 

 

1.2.

Terms Defined in UCC1

 

 

1.3.

Definitions of Certain Terms Used Herein1

 

ARTICLE II GRANT OF SECURITY INTEREST

5

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

6

 

 

3.1.

Title, Perfection and Priority6

 

 

3.2.

Type and Jurisdiction of Organization, Organizational and Identification
Numbers6

 

 

3.3.

Principal Location7

 

 

3.4.

Collateral Locations7

 

 

3.5.

Deposit Accounts7

 

 

3.6.

Exact Names7

 

 

3.7.

Letter-of-Credit Rights and Chattel Paper7

 

 

3.8.

Accounts and Chattel Paper7

 

 

3.9.

Inventory8

 

 

3.10.

Intellectual Property8

 

 

3.11.

Filing Requirements8

 

 

3.12.

No Financing Statements, Security Agreements9

 

 

3.13.

Pledged Collateral9

 

ARTICLE IV COVENANTS

9

 

 

4.1.

General10

 

 

4.2.

Receivables11

 

 

4.3.

Inventory and Equipment11

 

 

4.4.

Delivery of Instruments, Securities, Chattel Paper and Documents12

 

i



--------------------------------------------------------------------------------

 

4.5.

Uncertificated Pledged Collateral12

 

 

4.6.

Pledged Collateral12

 

 

4.7.

Intellectual Property14

 

 

4.8.

Commercial Tort Claims14

 

 

4.9.

Letter-of-Credit Rights14

 

 

4.10.

Federal, State or Municipal Claims15

 

 

4.11.

No Interference15

 

ARTICLE V DEFAULTS AND REMEDIES

15

 

 

5.1.

Defaults15

 

 

5.2.

Remedies15

 

 

5.3.

Grantor’s Obligations Upon Default17

 

 

5.4.

Grant of Intellectual Property License18

 

ARTICLE VI ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

18

 

 

6.1.

Account Verification18

 

 

6.2.

Authorization for Secured Party to Take Certain Action18

 

 

6.3.

Proxy19

 

 

6.4.

Nature of Appointment; Limitation of Duty19

 

ARTICLE VII COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

20

 

 

7.1.

Collection of Receivables.20

 

 

7.2.

Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes21

 

 

7.3.

Application of Proceeds; Deficiency21

 

ARTICLE VIII GENERAL PROVISIONS

22

 

 

8.1.

Waivers22

 

 

8.2.

Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to the
Collateral22

 

 

8.3.

Compromises and Collection of Collateral23

 

ii

 

--------------------------------------------------------------------------------

 

8.4.

Secured Party Performance of Debtor Obligations23

 

 

8.5.

Specific Performance of Certain Covenants23

 

 

8.6.

Use and Possession of Certain Premises23

 

 

8.7.

Dispositions Not Authorized23

 

 

8.8.

No Waiver; Amendments; Cumulative Remedies23

 

 

8.9.

Limitation by Law; Severability of Provisions24

 

 

8.10.

Reinstatement24

 

 

8.11.

Benefit of Agreement24

 

 

8.12.

Survival of Representations24

 

 

8.13.

Taxes and Expenses24

 

 

8.14.

Headings25

 

 

8.15.

Termination25

 

 

8.16.

Entire Agreement25

 

 

8.17.

CHOICE OF LAW25

 

 

8.18.

CONSENT TO JURISDICTION25

 

 

8.19.

WAIVER OF JURY TRIAL25

 

 

8.20.

Indemnity26

 

 

8.21.

Counterparts26

 

 

8.22.

Section Titles26

 

ARTICLE IX NOTICES

26

 

 

9.1.

Sending Notices26

 

 

9.2.

Change in Address for Notices26

 

ARTICLE X THE AGENT

26

 

 

EXHIBITS

ANotice Address for All Grantors; Information and Collateral Locations of Each
Grantor

BDeposit Accounts; Blocked Accounts; Lockboxes

iii

 

--------------------------------------------------------------------------------

CLetter-of-Credit Rights; Chattel Paper

DIntellectual Property Rights

ETitle Documents

FFixtures

GPledged Collateral, Securities and Other Investment Property

HOffices in which Financing Statements were Filed

IForm of Amendment

JCommercial Tort Claims

 

 

 

iv

 

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS FIFTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended or modified from time to time, the “Security Agreement”) is entered into
as of December 4, 2019 by and between Star Group, L.P., a Delaware limited
partnership (the “Parent”), Petroleum Heat and Power Co., Inc., a Minnesota
corporation (“Petro” or the “Borrower”), and each other direct or indirect
subsidiary of the Parent from time to time party to this Security Agreement
(each of the Parent, Petro and each other such Subsidiary of the Parent, a
“Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., a
national banking association, in its capacity as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined below) to the Credit
Agreement referred to below.

PRELIMINARY STATEMENT

Petro, the other loan parties named therein, JPMorgan Chase Bank, N.A., as
agent, and the lenders thereto entered into that certain Fourth Amended and
Restated Credit Agreement dated as of July 2, 2018 (as amended prior to the date
hereof, the “Existing Credit Agreement”).



Pursuant to the Existing Credit Agreement, Petro, the other loan parties thereto
and JPMorgan Chase Bank, N.A., for the benefit of the lenders thereto, entered
into that certain Fourth Amended and Restated Pledge and Security Agreement
dated as of July 2, 2018 (the “Existing Security Agreement”) in order to induce
the secured parties thereto to enter into and extend credit to Petro under the
Existing Credit Agreement and to secure the obligations that it agreed to
guarantee pursuant to Article XV of the Existing Credit Agreement.

Petro, the other Loan Parties named therein, JPMorgan Chase Bank, N.A., as Agent
and an LC Issuer, and the Lenders are entering into a Fifth Amended and Restated
Credit Agreement dated as of the date hereof (as it may be amended or modified
from time to time, the “Credit Agreement”).

Each Grantor is entering into this Security Agreement in order to induce the
Secured Parties to enter into and extend credit to Petro under the Credit
Agreement and to secure the Secured Obligations that it has agreed to guarantee
pursuant to Article XV of the Credit Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, agree that the Existing Security Agreement is hereby amended and
restated as of the Effective Date to read in its entirety as follows:

ARTICLE I
DEFINITIONS

1.1.Terms Defined in Credit Agreement.  All capitalized terms used herein and
not otherwise defined herein or in the UCC shall have the meanings assigned to
such terms in the Credit Agreement.

1.2.Terms Defined in UCC.  Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3.Definitions of Certain Terms Used Herein.

As used in this Security Agreement, in addition to the terms defined in the
preamble and the Preliminary Statement, the following terms shall have the
following meanings:



--------------------------------------------------------------------------------

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Blocked Accounts” shall have the meaning set forth in Section 7.1(a).

“Blocked Account Agreements” shall have the meaning set forth in Section 7.1(a).

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Collateral Agent or any Lender with respect to the Collateral pursuant to any
Loan Document.

“Collection Account” shall have the meaning set forth in Section 7.1(b).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 5.1.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” means all “general intangibles” as such term is defined in
Article 9 of the UCC including, without limitation, with respect to any Grantor,
all contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property

2

 

--------------------------------------------------------------------------------

of such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including, without limitation (but limited
as aforesaid), (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder, (iii) all equity that constitutes
“general intangibles” and (iv) all rights of such Grantor to perform and to
exercise all remedies thereunder.  

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lockboxes” shall have the meaning set forth in Section 7.1(a).

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

“Payment Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included as Collateral, whether or not physically
delivered to the Collateral Agent pursuant to this Security Agreement.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the UCC,
with respect to the Collateral (including Stock Rights and insurance proceeds),
and (b) whatever is recoverable or recovered when any Collateral is sold,
exchanged, collected, or disposed of, whether voluntarily or involuntarily.

“Promissory Notes” shall have the meaning set forth in Article 9 of the UCC.

3

 

--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Records” shall have the meaning set forth in Article 9 of the UCC.

“Remittance Processor” means Remitco LLC, a Delaware limited liability company.

“Remittance Processing Agreement” means the Remittance Processing Services
Agreement, between the Remittance Processor and PHI and signed by PHI on August
22, 2003, as amended on June 30, 2008 and in effect as of the Effective Date.

“Required Secured Parties” means (a) prior to an acceleration of the obligations
under the Credit Agreement, the Required Lenders, and (b) after an acceleration
of the obligations under the Credit Agreement but prior to the date upon which
the Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the obligations thereunder have
been paid in full (whether or not the obligations under the Credit Agreement
were ever accelerated), Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties (i) under Commodity
Hedging Agreements and (ii) to the extent permitted under applicable debt
agreements, with respect to any (x) Banking Services and (y) Rate Management
Transactions (other than Commodity Hedging Agreements), as determined by the
Collateral Agent in its reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means, collectively, the Lenders and the Agent, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.

“Security” has the meaning set forth in Article 8 of the UCC.

“Security Entitlement” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Capital Stock constituting Collateral, any right to
receive Capital Stock and any right to receive earnings, in which the Grantors
now have or hereafter acquire any right, issued by an issuer of such Capital
Stock.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether

4

 

--------------------------------------------------------------------------------

as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided that to the extent that the Uniform
Commercial Code is used to define any term in any security document and such
term is defined differently in differing Articles of the Uniform Commercial
Code, the definition of such term contained in Article 9 shall govern; provided,
further, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, publication or priority of, or remedies
with respect to, Liens of any Party is governed by the Uniform Commercial Code
or foreign personal property security laws as enacted and in effect in a
jurisdiction other than the State of New York, the term "Uniform Commercial
Code" will mean the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default hereunder.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II
GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(i)all Accounts and Receivables;

(ii)all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(iii)all Documents;

(iv)all Equipment;

(v)all Fixtures;

(vi)all General Intangibles;

(vii)all Goods;

5

 

--------------------------------------------------------------------------------

(viii)all Instruments (including, without limitation, Promissory Notes);

(ix)all Inventory;

(x)all Investment Property;

(xi)all cash or cash equivalents;

(xii)all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii)(x) all Deposit Accounts with any bank or other financial institution and
all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein and (y) all Securities and Security Entitlements, and
securities accounts, in each case, to the extent constituting cash or cash
equivalents or representing a claim to cash equivalents;

(xiv)all Intellectual Property Rights;

(xv)all Capital Stock;

(xvi)all Rate Management Transactions (including Commodity Hedging Agreements);
and

(xvii)and all accessions to, substitutions for and replacements, Proceeds and
products of the foregoing, together with all books and Records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing,

to secure the prompt and complete payment and performance of the Secured
Obligations; provided that, notwithstanding anything herein or in the Credit
Agreement to the contrary, the Secured Obligations shall not include any
Obligations with respect to the Term Commitments, Term Loans or Term Lenders
until the Credit Extension Date with respect to the Term Loans occurs pursuant
to Section 2.1.5 of the Credit Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

3.1.Title, Perfection and Priority.  Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto.  When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Collateral Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

6

 

--------------------------------------------------------------------------------

3.2.Type and Jurisdiction of Organization, Organizational and Identification
Numbers.  The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3.Principal Location.  Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.

3.4.Collateral Locations.  All of such Grantor’s locations where Collateral is
located are listed on Exhibit A.  All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

3.5.Deposit Accounts.  All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6.Exact Names.  Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.

3.7.Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor.  All action by such
Grantor necessary or desirable to protect and perfect the Collateral Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Collateral Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e).

3.8.Accounts and Chattel Paper.

(a)The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all records of the Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time.  As of the time when each Account or each item
of Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

(b)With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment or as are
generally offered in the industry by competitors of such Grantor in the
applicable markets and in each case as disclosed to the Collateral Agent; (iv)
to such Grantor’s knowledge, there are no facts, events or occurrences which in
any way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on such Grantor’s
books and records and any invoices, statements and Collateral Reports with
respect thereto; (v) such Grantor has not received any notice of proceedings or
actions which are threatened or

7

 

--------------------------------------------------------------------------------

pending against any Account Debtor which might result in any adverse change in
such Account Debtor’s financial condition; and (vi) such Grantor has no
knowledge that any Account Debtor is unable generally to pay its debts as they
become due.  

(c)In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Blocked Account, Lockbox or a
Collateral Deposit Account as required pursuant to Section 7.1; and (iii) to
such Grantor’s knowledge, all Account Debtors have the capacity to contract.

3.9.Inventory.  With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the Collateral
Agent, for the benefit of the Collateral Agent and Secured Parties, and except
for Permitted Liens, (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is Eligible Heating Oil and Other Fuel
Inventory or Other Eligible Inventory, in each case of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, and (f) the completion of sale or other
disposition of such Inventory by the Collateral Agent following a Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

3.10.Intellectual Property.  Exhibit D includes all material Patents, Trademarks
or Copyrights owned by such Grantor in its own name on the date hereof.  To the
best of such Grantor's knowledge, each of its material Patents, Trademarks and
Copyrights owned or held by such Grantor is, on the date hereof, valid,
subsisting, unexpired, enforceable and has not been abandoned.  None of such
Patents, Trademarks and Copyrights is, on the date hereof, the subject of any
licensing or franchise agreement.  No action or proceeding is pending on the
date hereof seeking to limit, cancel or question the validity, or otherwise
materially affect the value of any Patent, Trademark or Copyright.  This
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit H
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Collateral Agent on such Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from the Grantor; and
all action necessary or desirable to protect and perfect the Collateral Agent’s
Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been duly
taken.

3.11.Filing Requirements.  None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E.  None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D.  The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

8

 

--------------------------------------------------------------------------------

3.12.No Financing Statements, Security Agreements.  No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Secured Parties as the
secured party, and (b) as permitted by Section 4.1(e).

3.13.Pledged Collateral.

(a)Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor.  Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for Liens permitted under
Section 4.1(e).  Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting Capital Stock has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non‑assessable, (ii) with respect
to any certificates representing any Pledged Collateral constituting Capital
Stock, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Collateral Agent so that
the Collateral Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Collateral Agent pursuant to which the
Collateral Agent has Control and (iv) all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default
thereunder.  

(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Capital Stock included in the Pledged
Collateral to issue additional Capital Stock, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.  

(c)Except as set forth in Exhibit G, such Grantor or Grantors collectively own
100% of the issued and outstanding Capital Stock which constitutes Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to such Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.

ARTICLE IV
COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

9

 

--------------------------------------------------------------------------------

4.1.General.

(a)Collateral Records.  Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Collateral Agent, with sufficient copies for each of the Secured Parties, such
reports relating to such Collateral as the Collateral Agent shall from time to
time request.

(b)Authorization to File Financing Statements; Ratification.  Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a first priority perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor.  Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real Property to which the Collateral
relates.  Such Grantor also agrees to furnish any such information to the
Collateral Agent promptly upon request.  Such Grantor also ratifies its
authorization for the Collateral Agent to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

(c)Further Assurances.  Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it (including amended exhibits to this Security Agreement)
and such other reports and information in connection with its Collateral as the
Collateral Agent may reasonably request, all in such detail as the Collateral
Agent may specify.  Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral owned by it against all persons and
to defend the security interest of the Collateral Agent in its Collateral and
the priority thereof against any Lien not expressly permitted hereunder.

(d)Disposition of Collateral.  Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.19 of the Credit Agreement.

(e)Liens.  Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.

(f)Other Financing Statements.  Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e).  Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

10

 

--------------------------------------------------------------------------------

(g)Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Collateral Agent’s prior written
consent as required by the Credit Agreement (and if the Collateral Agent gives
such consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

(h)Compliance with Terms.  Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2.Receivables.

(a)Certain Agreements on Receivables.  Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, such
Grantor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

(b)Collection of Receivables.  Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

(c)Delivery of Invoices.  Such Grantor will deliver to the Collateral Agent
immediately upon its request duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Collateral Agent shall
specify.

(d)Disclosure of Counterclaims on Receivables.  If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing.  Such Grantor
shall send the Collateral Agent a copy of each credit memorandum in excess of
$1,000 as soon as issued, and such Grantor shall promptly report each credit
memo and each of the facts required to be disclosed to the Collateral Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

(e)Electronic Chattel Paper.  Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

4.3.Inventory and Equipment.

(a)Maintenance of Goods.  Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and except for ordinary wear and
tear in respect of the Equipment.

(b)[Reserved]

11

 

--------------------------------------------------------------------------------

(c)Inventory Count; Perpetual Inventory System.  Such Grantor will conduct a
physical count of its Inventory at least once per Fiscal Year, and after and
during the continuation of a Default, at such other times as the Collateral
Agent requests. Such Grantor, at its own expense, shall deliver to the
Collateral Agent the results of each physical verification, which such Grantor
has made, or has caused any other Person to make on its behalf, of all or any
portion of its Inventory. Such Grantor will maintain a perpetual inventory
reporting system at all times.

(d)Equipment.  Such Grantor shall inform the Collateral Agent of any additions
to or deletions from its Equipment within 30 days of such addition or
deletion.  Such Grantor shall not permit any Equipment to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Collateral
Agent does not have a Lien.  Such Grantor will not, without the Collateral
Agent’s prior written consent, alter or remove any identifying symbol or number
on any of such Grantor’s Equipment constituting Collateral.

(e)Titled Vehicles.  Such Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Collateral Agent, upon request, the original of any vehicle title certificate
and provide and/or file all other documents or instruments necessary to have the
Lien of the Collateral Agent noted on any such certificate or with the
appropriate state office.

4.4.Delivery of Instruments, Securities, Chattel Paper and Documents.  Such
Grantor will (a) deliver to the Collateral Agent immediately upon execution of
this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Collateral Agent upon receipt and immediately thereafter deliver
to the Collateral Agent any such Chattel Paper, Securities and Instruments
constituting Collateral, (c) upon the Collateral Agent’s request, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and immediately deliver to the Collateral Agent) any Document evidencing
or constituting Collateral and (d) upon the Collateral Agent’s request, deliver
to the Collateral Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral.  Such Grantor hereby authorizes the
Collateral Agent to attach each Amendment to this Security Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

4.5.Uncertificated Pledged Collateral.  Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement.  With respect to any Pledged Collateral owned by it, such Grantor
will take any actions necessary to cause (a) the issuers of uncertificated
securities which are Pledged Collateral and (b) any securities intermediary
which is the holder of any such Pledged Collateral, to cause the Collateral
Agent to have and retain Control over such Pledged Collateral.  Without limiting
the foregoing, such Grantor will, with respect to any such Pledged Collateral
held with a securities intermediary, cause such securities intermediary to enter
into a control agreement with the Collateral Agent, in form and substance
satisfactory to the Collateral Agent, giving the Collateral Agent Control.

4.6.Pledged Collateral.

(a)Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of Capital Stock constituting Pledged Collateral owned by it
to dissolve, merge, liquidate, retire

12

 

--------------------------------------------------------------------------------

any of its Capital Stock or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for Permitted Liens and sales of assets permitted pursuant to
Section 4.1(d)) or merge or consolidate with any other entity, or (ii) vote any
such Pledged Collateral in favor of any of the foregoing.

(b)Issuance of Additional Securities.  Such Grantor will not permit or suffer
the issuer of Capital Stock constituting Pledged Collateral owned by it to issue
additional Capital Stock, any right to receive the same or any right to receive
earnings, except to such Grantor.

(c)Registration of Pledged Collateral.  Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Required
Secured Parties.

(d)Exercise of Rights in Pledged Collateral.  

(i)Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Collateral Agent in
respect of such Pledged Collateral.

(ii)Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence of a Default, without notice, to exercise all voting rights
or other rights relating to the Pledged Collateral owned by it, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any Capital Stock or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

(iii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, such
Pledged Collateral;  (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided, however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

(iv)All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Collateral Agent to hold as Pledged Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).

13

 

--------------------------------------------------------------------------------

4.7.Intellectual Property.

(a)Such Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Collateral
Agent of any License held by such Grantor and to enforce the security interests
granted hereunder.

(b)Such Grantor shall notify the Collateral Agent immediately if it knows or has
reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned,
invalidated, dedicated or otherwise impaired, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(c)In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Collateral Agent prior written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall execute and deliver any and
all agreements, instruments, documents, papers and/or security agreements as the
Collateral Agent may request to evidence the Collateral Agent’s first priority
security interest on such Patent, Trademark or Copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.

(d)Such Grantor shall take all actions necessary or requested by the Collateral
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings .

(e)Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Collateral Agent shall deem appropriate
under the circumstances to protect such Patent, Trademark or Copyright.  In the
event that such Grantor institutes suit because any of its Patents, Trademarks
or Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.  Such
Grantor shall not do any act that knowingly uses a Patent, Trademark or
Copyright that infringes the intellectual property rights of any third party.

4.8.Commercial Tort Claims.  Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) in excess of $50,000
acquired by it and, unless the Collateral Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
J hereto, granting to Collateral Agent a first priority security interest in
such commercial tort claim.

4.9.Letter-of-Credit Rights.  If such Grantor is or becomes the beneficiary of a
letter of credit in excess of $50,000, it shall promptly, and in any event
within two Business Days after becoming a beneficiary, notify the Collateral
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Collateral Agent and (ii)
agree to direct all payments thereunder to a Deposit Account at the Collateral
Agent or subject to a Deposit Account

14

 

--------------------------------------------------------------------------------

Control Agreement for application to the Secured Obligations, in accordance with
Section 2.18 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Collateral Agent.

4.10.Federal, State or Municipal Claims.  Such Grantor will promptly notify the
Collateral Agent of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

4.11.No Interference.  Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

ARTICLE V
DEFAULTS AND REMEDIES

5.1.Defaults.  The occurrence of any one or more of the following events shall
constitute a Default hereunder:

(a)Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

 

(b)The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.

 

(c)The breach by any Grantor (other than a breach which constitutes a Default
under any other Section of this Article V) of any of the terms or provisions of
this Security Agreement which is not remedied within ten days after such breach.

 

(d)The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

 

(e)Any Capital Stock which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Capital Stock shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Collateral Agent and such Security is properly defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise, or (ii) the Collateral Agent has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

5.2.Remedies.

(a)Upon the occurrence of a Default and during the continuation thereof, the
Collateral Agent may exercise any or all of the following rights and remedies:

(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to a Default;

15

 

--------------------------------------------------------------------------------

(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii)give notice of sole control or any other instruction under any Deposit
Account Control Agreement and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv)without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and

(v)concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b)The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c)The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

(d)Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent.  The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain obligations of any Grantor in
respect of any Rate Management Transaction (including Commodity Hedging
Agreements) or Banking Services, the Required Secured Parties may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which

16

 

--------------------------------------------------------------------------------

would allow or require the termination or acceleration of such obligations in
respect of such Rate Management Transactions (including Commodity Hedging
Agreements) or Banking Services.

(f)Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Collateral or any guarantee of the Secured Obligations or to resort
to the Collateral or any such guarantee in any particular order, or (iii) effect
a public sale of any Collateral.

(g)Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above.  Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

5.3.Grantor’s Obligations Upon Default.  Upon the request of the Collateral
Agent after the occurrence of a Default, each Grantor will:

(a)assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b)permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral;

(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;

(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent and each
Lender, at any time, and from time to time, promptly upon the Collateral Agent’s
request, the following reports with respect to the applicable Grantor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.

17

 

--------------------------------------------------------------------------------

5.4.Grant of Intellectual Property License.  For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property Rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and (b)
irrevocably agrees that the Collateral Agent may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Collateral Agent’s rights under
this Security Agreement, may sell Inventory which bears any Trademark owned by
or licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1.Account Verification.  The Collateral Agent may at any time, in the
Collateral Agent’s own name, in the name of a nominee of the Collateral Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

6.2.Authorization for Secured Party to Take Certain Action.

(a)Each Grantor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash Proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral, (v)
to apply the Proceeds of any Collateral received by the Collateral Agent to the
Secured Obligations as provided in Section 7.3, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), (vii) to contact Account Debtors
for any reason, (viii) to demand payment or enforce payment of the Receivables
in the name of the Collateral Agent or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle,

18

 

--------------------------------------------------------------------------------

adjust or compromise any legal proceedings brought to collect Receivables,
(xiii) to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor, (xiv)
to prepare, file and sign such Grantor’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xvi) to do all other acts
and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.

(b)All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and Secured Parties, under this Section 6.2 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Lender to exercise any such powers.  

6.3.Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION 6.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.  IN ADDITION TO
THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS).  SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR THE AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.

6.4.Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY LENDER, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

19

 

--------------------------------------------------------------------------------

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1.Collection of Receivables.

(a)Each Grantor has (i) executed and delivered to the Collateral Agent Deposit
Account Control Agreements for each Deposit Account maintained by such Grantor
into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, (ii) established blocked account service (the “Blocked
Accounts”) with the bank(s) set forth in Exhibit B, which blocked accounts are
subject to irrevocable blocked account agreements in the form provided by or
otherwise acceptable to the Collateral Agent and have been accompanied by an
acknowledgment by the bank where the Blocked Account is located of the Lien of
the Collateral Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (a “Blocked Account
Agreement”) and (iii) established lockbox service (the “Lock Boxes”) with the
bank(s) and Persons set forth in Exhibit B, which lockboxes are subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Collateral Agent and have been accompanied by an acknowledgment by such
Person where the Lockbox is located of the Lien of the Collateral Agent granted
hereunder and of irrevocable instructions to wire all amounts collected therein
to the Collection Account (a “Lockbox Agreement”).   Each of the agreements
referred to in this Section 7.1 (a) remains in effect as of the Effective Date
and any references therein to the Existing Credit Agreement or Existing Security
Agreement, as applicable, include such agreements as amended.  After the
Effective Date, each Grantor will comply with the terms of Section 7.2.

(b)Each Grantor shall direct all of its Account Debtors to forward all cash,
checks or other similar payments relating to or constituting payments made in
respect of Receivables directly to Blocked Accounts subject to Blocked Account
Agreements or Lockboxes subject to Lockbox Agreements; provided that, with
respect to PHI and any Subsidiary thereof, all of such payments shall, unless
otherwise consented to by the Collateral Agent, continue to be paid through the
Remittance Processor pursuant to the Remittance Processing Agreement.  Neither
PHI nor any Subsidiary thereof shall amend or terminate the Remittance
Processing Agreement or instruct any of its Account Debtors to make payments to
any Person other than as set forth in the preceding sentence, without the prior
written consent of the Collateral Agent.  The Collateral Agent shall have sole
access to the Blocked Accounts and the Lockboxes at all times and each Grantor
shall take all actions necessary to grant the Collateral Agent such sole
access.  At no time shall any Grantor remove any item from a Blocked Account,
Lockbox or from a Collateral Deposit Account without the Collateral Agent’s
prior written consent.  If any Grantor should refuse or neglect to notify any
Account Debtor to forward payments directly to a Blocked Account subject to a
Blocked Account Agreement or a Lockbox subject to a Lockbox Agreement after
notice from the Collateral Agent, the Collateral Agent shall be entitled to make
such notification directly to Account Debtor.  If notwithstanding the foregoing
instructions, any Grantor receives any Proceeds of any Receivables, such Grantor
shall receive such payments as the Collateral Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Collateral Deposit Account.  All funds deposited into any Blocked Account
subject to a Blocked Account Agreement, a Lockbox subject to a Lockbox Agreement
or a Collateral Deposit Account will be swept on a daily basis into a collection
account maintained by Petro with the Collateral Agent (the “Collection
Account”).  The Collateral Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 7.3.

20

 

--------------------------------------------------------------------------------

7.2.Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes.  Upon
opening or replacing any Collateral Deposit Account, other Deposit Account, or
establishing a new Blocked Account or Lockbox, each Grantor shall (a) notify the
Collateral Agent within ten (10) days of  the opening of such Deposit Account,
Blocked Account or Lockbox, and (b) cause each bank, financial institution or
any Person in which it seeks to open (i) a Deposit Account, to enter into a
Deposit Account Control Agreement with the Collateral Agent within 60 days of
opening such Deposit Account in order to give the Collateral Agent Control of
such Deposit Account, (ii) a Blocked Account, to enter into a Blocked Account
Agreement with the Collateral Agent within 60 days of opening such Blocked
Account in order to give the Collateral Agent Control of the Blocked Account or
(iii) a Lockbox, to enter into a Lockbox Agreement with the Collateral Agent
within 60 days of opening such Lockox in order to give the Collateral Agent
Control of the Lockbox.  In the case of Deposit Accounts, Blocked Accounts or
Lockboxes maintained with Secured Parties, the terms of such letter shall be
subject to the provisions of the Credit Agreement regarding setoffs.

7.3.Application of Proceeds; Deficiency.

(a)All amounts deposited in the Collection Account shall, so long as no Default
has occurred and is continuing, be deposited into the Borrower’s Funding
Account; provided that if Availability is less than 15% of the Aggregate
Commitment for any three consecutive days, and until the later of the date which
is 90 days after such three-day period or the date on which the average monthly
Availability for the 12-month period ending on such date is greater than 20% of
the Aggregate Commitment (the “Deficiency Termination Date”), all amounts
deposited in the Collection Account shall be deemed received by the Collateral
Agent in accordance with Section 2.17 of the Credit Agreement and shall, after
having been credited in immediately available funds to the Collection Account,
be applied (and allocated) by the Collateral Agent in accordance with Section
2.18 of the Credit Agreement.  In no event shall any amount be so applied unless
and until such amount shall have been credited in immediately available funds to
the Collection Account.  Commencing on the Deficiency Termination Date, so long
as no Default has occurred and is continuing and subject to the proviso above of
this Section 7.3(a), all amounts deposited in the Collection Account shall again
be deposited into the Borrower’s Funding Account.  Notwithstanding the
foregoing, the effect of the proviso above of this Section 7.3(a) may not be
discontinued more than twice in any 12-month period as a result of the
occurrence of a Deficiency Termination Date.

(b)The Collateral Agent shall require all other cash proceeds of the Collateral,
which are not required to be applied to the Obligations pursuant to Section 2.15
of the Credit Agreement, to be deposited in a cash collateral account with the
Collateral Agent and held there as security for the Secured Obligations (it
being understood that amounts deposited and remaining in such account shall be
included in the Borrowing Base).  No Grantor shall have any control whatsoever
over said cash collateral account.  Any such Proceeds of the Collateral shall be
applied in the order set forth in Section 2.18 of the Credit Agreement unless a
court of competent jurisdiction shall otherwise direct.  Until so applied, such
Proceeds shall continue to be held as security for the Secured Obligations and
shall not constitute payment thereof.

(c)Notwithstanding anything herein to the contrary, upon the occurrence of a
Default, the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in a collateral account, in payment of the
Secured Obligations in accordance with Section 2.18 of the Credit
Agreement.  The Grantors shall remain liable for any deficiency if the Proceeds
of any sale or disposition of the Collateral are insufficient to pay all Secured
Obligations, including any attorneys’ fees and other expenses incurred by
Collateral Agent or any Lender to collect such deficiency.

21

 

--------------------------------------------------------------------------------

ARTICLE VIII
GENERAL PROVISIONS

8.1.Waivers.  Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made.  To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Collateral Agent or any Lender arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct of the Collateral Agent or such Lender as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Lender, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

8.2.Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral.  The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  The Collateral Agent and each Lender
shall use reasonable care with respect to the Collateral in its possession or
under its control.  Neither the Collateral Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.  To the extent that applicable
law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral

22

 

--------------------------------------------------------------------------------

Agent in the collection or disposition of any of the Collateral.  Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Collateral Agent would be
commercially reasonable in the Collateral Agent’s exercise of remedies against
the Collateral and that other actions or omissions by the Collateral Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.2.  Without limitation upon the foregoing, nothing contained
in this Section 8.2 shall be construed to grant any rights to any Grantor or to
impose any duties on the Collateral Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

8.3.Compromises and Collection of Collateral.  The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable.  In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its Permitted Discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4.Secured Party Performance of Debtor Obligations.  Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4.  The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

8.5.Specific Performance of Certain Covenants.  Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 5.3, or 8.7 or in Article VII
will cause irreparable injury to the Collateral Agent and the Secured Parties,
that the Collateral Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Collateral Agent or the Lenders to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this Section
8.5 shall be specifically enforceable against the Grantors.

8.6.Use and Possession of Certain Premises.  Upon the occurrence of a Default,
the Collateral Agent shall be entitled to occupy and use any premises owned or
leased by any Grantor where any of the Collateral or any records relating to the
Collateral are located until the Secured Obligations are paid or the Collateral
is removed therefrom, whichever first occurs, without any obligation to pay any
Grantor for such use and occupancy.

8.7.Dispositions Not Authorized.  No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent or the Secured Parties unless such
authorization is in writing signed by the Collateral Agent with the consent or
at the direction of the Required Secured Parties.

8.8.No Waiver; Amendments; Cumulative Remedies.  No delay or omission of the
Collateral Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair

23

 

--------------------------------------------------------------------------------

such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Secured Parties required under Section 8.3 of the Credit
Agreement and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Collateral Agent
and the Secured Parties until the Secured Obligations have been paid in full.

8.9.Limitation by Law; Severability of Provisions.  All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part.  Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.10.Reinstatement.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.11.Benefit of Agreement.  The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent.  No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, hereunder.

8.12.Survival of Representations.  All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.13.Taxes and Expenses.  Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if
any.  The Grantors shall reimburse the Collateral Agent for any and all
out‑of‑pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be

24

 

--------------------------------------------------------------------------------

employees of the Collateral Agent) paid or incurred by the Collateral Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral).  Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

8.14.Headings.  The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.15.Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Facility LCs, a cash deposit or Supporting Letter of Credit has been delivered
to the Collateral Agent as required by the Credit Agreement) and no commitments
of the Collateral Agent or the Secured Parties which would give rise to any
Secured Obligations are outstanding.

8.16.Entire Agreement.  This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.17.CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.18.CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON‑EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE
STATE OF NEW YORK.

8.19.WAIVER OF JURY TRIAL. EACH GRANTOR, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS

25

 

--------------------------------------------------------------------------------

SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

8.20.Indemnity.  Each Grantor hereby agrees to indemnify the Collateral Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees (each an “Indemnified Party”), from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Collateral Agent or any Lender is a party thereto)
imposed on, incurred by or asserted against any Indemnified Party, in any way
relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the Secured Parties or any Grantor, and
any claim for Patent, Trademark or Copyright infringement) except to the extent
that such liabilities, damages, penalties, suits, costs, and expenses are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party.

8.21.Counterparts.  This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

8.22.Section Titles.  The Section titles contained in this Security Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not part of the agreement between the parties hereto.

ARTICLE IX
NOTICES

9.1.Sending Notices.  Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the notice address set forth on Exhibit A, and to the Collateral Agent and the
Secured Parties at the addresses set forth in the Credit Agreement.

9.2.Change in Address for Notices.  Each of the Grantors, the Collateral Agent
and the Secured Parties may change the address for service of notice upon it by
a notice in writing to the other parties.

ARTICLE X
THE AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to Article X of the Credit Agreement.  It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Collateral Agent pursuant to the Credit Agreement, and that the Collateral Agent
has agreed to act (and any successor Collateral Agent shall act) as such
hereunder only on the express conditions contained in such Article X.  

26

 

--------------------------------------------------------------------------------

Any successor Collateral Agent appointed pursuant to Article X of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder.

ARTICLE XI
EFFECT OF AMENDMENT AND RESTATEMENT OF EXISTING SECURITY AGREEMENT

On the Effective Date, the Existing Security Agreement shall be amended,
restated and superseded in its entirety.  The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Security Agreement and Existing
Credit Agreement as in effect prior to the Effective Date and (b) such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement.

[Signature Page Follows]

 

27

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

GRANTORS:

 

A.P. WOODSON COMPANY

Champion Energy LLC

COLUMBIA PETROLEUM TRANSPORTATION, LLC

GRIFFITH ENERGY SERVICES, INC.

GRIFFITH-ALLIED TRUCKING, LLC

Hoffman Fuel Company of Bridgeport

Hoffman Fuel Company of Danbury

MEENAN HOLDINGS LLC

MEENAN OIL LLC

MILRO GROUP LLC

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

Rye Fuel Company

STAR ACQUISITIONS, INC.

 

 

By: /s/ Richard F. Ambury

Name: Richard F. Ambury

Title: Chief Financial Officer

 

[Signature Page to Fifth Amended and Restated Pledge and Security Agreement]

--------------------------------------------------------------------------------

 

STAR GROUP, L.P.

 

By:  KESTREL HEAT, LLC, its General Partner

 

By: /s/ Richard F. Ambury

Name: Richard F. Ambury

Title: Chief Financial Officer

 

 

 

MEENAN OIL CO., L.P.

 

By:  MEENAN OIL LLC, its General Partner

 

By: /s/ Richard F. Ambury

Name: Richard F. Ambury

Title: Chief Financial Officer

 

CFS LLC


By: Richland Partners, LLC, its Sole Member

 

By: /s/ Richard F. Ambury



Name: Richard F. Ambury

Title: Chief Financial Officer, Executive Vice President, Treasurer and
Secretary

 

[Signature Page to Fifth Amended and Restated Pledge and Security Agreement]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

By: /s/ Donna DiForio

Name: Donna DiForio

Title: Authorized Officer

[Signature Page to Fifth Amended and Restated Pledge and Security Agreement]